STATE OF MICHIGAN

                              COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      March 7, 2017
                 Plaintiff-Appellee,

v                                                                     No. 328474
                                                                      Wayne Circuit Court
ALVIN PERRY JORDAN,                                                   LC No. 15-000968-01-FC

                 Defendant-Appellant.


Before: SERVITTO, P.J., and STEPHENS and RONAYNE KRAUSE, JJ.

PER CURIAM.

        A jury convicted defendant, Alvin Perry Jordan, of first-degree premeditated murder,
MCL 750.316(1)(a), first-degree felony murder, MCL 750.316(1)(b), armed robbery, MCL
750.529, and possession of a firearm during the commission of a felony (felony-firearm), MCL
750.227b.1 The trial court sentenced defendant to life imprisonment without the possibility of
parole for each murder conviction, and to 15 years to life imprisonment for the robbery
conviction, those sentences to be served concurrently, but consecutive to a two-year term of
imprisonment for the felony-firearm conviction. We affirm defendant’s convictions, but remand
for resentencing on his armed robbery conviction, and for correction of the judgment of sentence
to specify one conviction for first-degree murder, supported by two different theories.

        Defendant’s convictions arise from the December 29, 2014 shooting death of Will
Wright, who was shot and killed during a robbery after a drug sale. Testimony at trial indicated
that Wright went to an apartment building to sell narcotic pills to Tanzania Corbin, the mother of
defendant’s girlfriend. After the sale, as Wright was exiting the building, he was approached by
defendant. According to a witness, Lee Butler, the two men struggled over a gun. Defendant
prevailed and Wright attempted to run away, but defendant shot him in the back. Defendant
thereafter went through Wright’s pockets and then left.

       Both Corbin and Wright’s friend, Nathan Lemons, who had accompanied Wright to the
apartment building, denied that Wright was armed with a gun. Corbin also denied seeing
defendant with a gun on the date of the offense, but admitted seeing him with a gun the day


1
    The jury acquitted defendant of an additional count of felonious assault.


                                                  -1-
before. According to Corbin, after she heard two gunshots outside her apartment, defendant
returned to her apartment and told her that he had shot Wright. Defendant removed his jacket,
placed it in a closet, and then left. Shortly thereafter, the police arrived and seized a hooded
sweatshirt during a search of Corbin’s apartment. The sweatshirt contained blood, and DNA
testing confirmed that the blood matched Wright’s DNA. Defendant was also identified as a
“possible contributor” to DNA taken from blood found under fingernail clippings from Wright’s
left hand.

                                       I. SELF-DEFENSE

        On appeal, we first address defendant’s argument that defense counsel was ineffective for
failing to request a jury instruction on self-defense, despite alluding to such a theory during his
closing argument. Because defendant did not raise an ineffective assistance of counsel claim in a
motion for a new trial or request an evidentiary hearing, our review of this issue is limited to
errors apparent from the record. People v Snider, 239 Mich. App. 393, 423; 608 NW2d 502
(2000), citing People v Ginther, 390 Mich. 436, 443; 212 NW2d 922 (1973).

        Whether a person has been denied the effective assistance of counsel is a mixed question
of fact and constitutional law. People v Jordan, 275 Mich. App. 659, 667; 739 NW2d 706 (2007).
To establish a claim of ineffective assistance of counsel, defendant must show that: (1) counsel’s
representation “fell below an objective standard of reasonableness”; and (2) but for counsel’s
deficient performance, there is a reasonable probability that the outcome of the proceeding would
have been different. People v Vaughn, 491 Mich. 642, 669; 821 NW2d 288 (2012), citing
Strickland v Washington, 466 U.S. 668, 688-694; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984). This
Court presumes that defense counsel rendered effective assistance and exercised reasonable
professional judgment in all significant decisions. Vaughn, 491 Mich. at 670. Defendant must
“overcome the strong presumption that counsel’s performance was born from a sound trial
strategy.” People v Trakhtenberg, 493 Mich. 38, 52; 826 NW2d 136 (2012). Because defendant
bears the burden of demonstrating both deficient performance and prejudice, he necessarily bears
the burden of establishing the factual predicate for his claim. People v Carbin, 463 Mich. 590,
600; 623 NW2d 884 (2001).

        Whether to request a particular jury instruction can be a matter of trial strategy, and
counsel is given wide discretion with regard to matters of strategy. People v Gonzalez, 468 Mich.
636, 644-645; 664 NW2d 159 (2003); People v Odom, 276 Mich. App. 407, 415; 740 NW2d 557
(2007). Although defense counsel discussed Butler’s testimony that he saw two men wrestling
over a gun, counsel used this testimony, not to argue self-defense, but to argue that defendant
could not be guilty of premeditated or felony-murder, and, at most, was guilty only of second-
degree murder due to the lack of time to premeditate. Counsel also argued that the prosecution
had not shown that defendant took anything from Wright. Counsel further argued that someone
else, perhaps a bystander, could have taken the gun after the shooting.

       We cannot conclude that counsel’s decision to pursue this line of strategy, and to not
request a self-defense instruction, was objectively unreasonable, particularly considering the lack
of evidence supporting a legally viable claim of self-defense. A person is entitled to use deadly
force in self-defense if the person honestly and reasonably believes “that he is in imminent
danger of death or great bodily harm and that it is necessary for him to exercise deadly force[.]”

                                                -2-
People v Riddle, 467 Mich. 116, 119; 649 NW2d 30 (2002). A person who acts as the initial
aggressor cannot be found to have acted in justifiable self-defense. People v Guajardo, 300
Mich. App. 26, 35-36, 43; 832 NW2d 409 (2013). Apart from Butler’s testimony describing an
actual struggle for the weapon, very little other evidence supported a finding that defendant acted
in self-defense. Indeed, the great body of evidence directly refuted such a theory. Although
Butler described a struggle over the gun, he also stated that the gun was never in Wright’s hands
while the two men were wrestling. Moreover, Butler testified that after defendant prevailed in
the struggle, Wright was trying to run away when defendant shot him. The physical evidence
confirmed that Wright was shot in the back from a distance of more than two feet, at an angle
consistent with someone bent over trying to run away. Lemons stated that Wright was unarmed,
and Corbin similarly stated that she had never seen Wright with a gun. Lemons also testified that
it was defendant who approached Wright as Wright was exiting the apartment building after the
drug sale. No evidence indicated that Wright approached or attacked defendant, or acted as an
initial aggressor in the confrontation with defendant. Defendant did not testify about his own
version of the shooting, or offer any witnesses who were supportive of a self-defense claim.

        Given this evidence, counsel’s strategy to attack the element of premeditation and to
argue the lack of evidence of an underlying felony to support the felony-murder charge was not
objectively unreasonable. Moreover, to the extent that the testimony describing a struggle over
the gun could be deemed minimally sufficient to support a self-defense instruction, considering
the lack of other evidence supporting a self-defense claim, and the body of evidence refuting any
legal claim of self-defense, it is not reasonably probable that the outcome of the trial would have
been different if a self-defense instruction had been requested and given. Therefore, defendant
was not prejudiced by counsel’s failure to request the instruction.2

                II. DEFENDANT’S LIFE-WITHOUT-PAROLE SENTENCES

        Defendant argues that his mandatory sentence of life imprisonment without the
possibility of parole violates the constitutional prohibition on cruel and unusual punishment
considering his age, 18 years, at the time of the offense. Because defendant did not challenge the
constitutionality of his mandatory life sentence in the trial court, this issue is unpreserved.
Accordingly, we review this issue for plain error affecting defendant’s substantial rights. People
v Carines, 460 Mich. 750, 763-764; 597 NW2d 130 (1999).

       As defendant observes, in Miller v Alabama, 567 US ___ ; 132 S. Ct. 2455, 2460; 183 L
Ed 2d 407 (2012), the United States Supreme Court held that a sentence of “mandatory life
without parole for those under the age of 18 at the time of their crimes violates the Eighth
Amendment’s prohibition on ‘cruel and unusual punishments.’ ” The Court explained the



2
  We also reject any suggestion that defense counsel improperly conceded defendant’s guilt of
second-degree murder during counsel’s closing argument. Initially, we note that counsel
specifically stated that he was not making such a claim. Regardless, the decision whether to
concede guilt on a lesser is a matter of trial strategy, which this Court will not second-guess.
People v Emerson (After Remand), 203 Mich. App. 345, 349; 512 NW2d 3 (1994).


                                                -3-
rationale behind drawing a distinction between 18-year-old offenders and their younger
counterparts, stating:

       To recap: Mandatory life without parole for a juvenile precludes consideration of
       his chronological age and its hallmark features—among them, immaturity,
       impetuosity, and failure to appreciate risks and consequences. It prevents taking
       into account the family and home environment that surrounds him—and from
       which he cannot usually extricate himself—no matter how brutal or
       dysfunctional. It neglects the circumstances of the homicide offense, including
       the extent of his participation in the conduct and the way familial and peer
       pressures may have affected him. Indeed, it ignores that he might have been
       charged and convicted of a lesser offense if not for incompetencies associated
       with youth—for example, his inability to deal with police officers or prosecutors
       (including on a plea agreement) or his incapacity to assist his own attorneys . . . .
       And finally, this mandatory punishment disregards the possibility of rehabilitation
       even when the circumstances most suggest it. [Id., 132 S. Ct. at 2468.]

        On appeal, defendant urges this Court to extend the holding in Miller to 18-year-old
offenders. As discussed by this Court in People v Skinner, 312 Mich. App. 15, 23-27; 877 NW2d
482 (2015), the Miller decision represents a culmination of several decisions by the United States
Supreme Court over the last 30 years that have gradually eased the automatic imposition of harsh
sentencing for young offenders. As noted in Skinner, these decisions are based on the perceived
differences between juvenile offenders and those who have reached the age of majority. Id. at
23-27. In contrast, defendant points only to a study noting that young adult brains share common
risk-taking or impulse control features with those of juveniles. Defendant’s study does support a
position that, globally, mandatory life sentences for young offenders who have not reached full
brain development is somehow unfair, or that the distinction between a 17-year-old and an 18-
year-old is somehow “pure legal fiction.” Any philosophical merit to defendant’s position aside,
defendant points to no legal authority to support his position. Accordingly, we decline
defendant’s invitation to extend Miller to 18-year-old offenders. The trial court did not violate
the constitutional prohibition on cruel and unusual punishment by adhering to the demarcation
between those who have attained the age of 18 years and those under 18 years of age, and by
thereby imposing the mandatory sentence of life imprisonment without parole for defendant’s
conviction of first-degree murder.

        We agree with defendant, however, that the trial court erred by entering a judgment of
sentence reflecting two convictions and two life sentences for first-degree murder. Although the
jury found defendant guilty of both first-degree premeditated murder and first-degree felony
murder, because the two convictions arise from the death of a single victim, they violate the
double jeopardy protection against multiple punishments for the same offense. People v Long,
246 Mich. App. 582, 588; 633 NW2d 843 (2001). Accordingly, we remand for modification of
the judgment of sentence to specify a single conviction of first-degree murder supported by two
theories: premeditated murder and felony murder. Id.; People v Bigelow, 229 Mich. App. 218,
220-221; 581 NW2d 744 (1998).

                          III. DEFENDANT’S STANDARD 4 BRIEF


                                               -4-
      Defendant raises additional issues in a pro se supplemental brief filed pursuant to
Supreme Court Administrative Order No. 2004-6, Standard 4.

                             A. ADMISSIBILITY OF EVIDENCE

        Defendant challenges the admission at trial of (1) photographs of him that were obtained
from his cell phone, and (2) the hooded sweatshirt recovered by the police during their search of
Corbin’s apartment. Defendant argues that each of these items should have been excluded as
evidence because they were obtained through an illegal search. Defendant acknowledges that he
never challenged the admissibility of this evidence in the trial court, leaving the issues
unpreserved. Therefore, our review is limited to plain error affecting defendant’s substantial
rights. Carines, 460 Mich. at 763-764. To constitute a “plain” error, the error must be “clear or
obvious.” Id. Defendant further argues, however, that defense counsel was ineffective for
failing to seek suppression of this evidence. Because defendant did not raise an ineffective
assistance of counsel claim in an appropriate motion in the trial court, review of that issue is
limited to errors apparent from the record. Snider, 239 Mich. App. at 423.

        “In general, searches conducted without both a warrant and probable cause to believe
evidence of wrongdoing might be located at the place searched are unreasonable per se.”
Lavigne v Forshee, 307 Mich. App. 530, 537; 861 NW2d 635 (2014). Unless an exception
applies, evidence that has been seized in violation of the constitutional prohibition against
unreasonable searches and seizures must be excluded from trial. Id. at 537-538; People v
Chowdhury, 285 Mich. App. 509, 516; 775 NW2d 845 (2009).

        Defendant correctly asserts that a warrant is generally required before the police may
lawfully search a suspect’s phone. Riley v California, ___ US ___; 134 S. Ct. 2473, 2494-2495;
189 L. Ed. 2d 430 (2014); People v Gingrich, 307 Mich. App. 656, 665-666; 862 NW2d 432
(2014). Although defendant argues that the police unlawfully searched his phone, he points to
no evidence addressing the circumstances under which the police obtained the photos or other
data from his phone. The lower court record discloses that plaintiff filed a pretrial motion to
admit photos obtained from defendant’s cell phone. Plaintiff’s brief in support of that motion
specifically states that “[a] search warrant was executed on the contents of Defendant’s cell
phone that resulted in 692 images being recovered.” Defendant never challenged the veracity of
that statement, and he has presented nothing on appeal to indicate that this assertion is false or
inaccurate, that the referenced warrant was somehow defective, or to establish any other
irregularity. Because the record indicates that the cell phone photos were obtained pursuant to a
search warrant, and defendant has not presented anything to suggest otherwise, we conclude that
defendant has failed to demonstrate a plain error related to the seizure or admission of the cell
phone photographs. Furthermore, absent any basis for concluding that the cell phone photos
were illegally obtained, defendant’s related ineffective assistance of counsel claim cannot
succeed. Counsel is not required to raise a meritless issue. People v Moorer, 262 Mich. App. 64,
76, 683 NW2d 736 (2004).

       Defendant also challenges the admission of the hooded sweatshirt that the police
recovered during a search of Corbin’s home shortly after the offense. “One established
exception to the general warrant and probable cause requirements is a search conducted pursuant
to consent.” People v Borchard–Ruhland, 460 Mich. 278, 294, 597 NW2d 1 (1999). “The

                                               -5-
consent exception to the warrant requirement allows a search and seizure when consent is
unequivocal, specific, and freely and intelligently given.” People v Frohriep, 247 Mich. App.
692, 702; 637 NW2d 562 (2001) (quotation omitted). Defendant lacks standing to assert this
issue. “The right to be free from unreasonable searches and seizures is personal, and the right
cannot be invoked by a third party.” People v Mahdi, ___ Mich App ___, ___; ___ NW2d ___
(2016); slip op at 5. Therefore, defense counsel’s stipulation to the sweatshirt’s admission was
not ineffective assistance and we deny defendant’s request for a remand on this issue.



                                   B. JURY VERDICT FORM

        Defendant next argues that the jury verdict form was defective because it did not allow
the jury to choose a “general not guilty” option in which it could find defendant not guilty of all
charges. Defendant acknowledges that there was no objection to the verdict form at trial. Thus,
this issue is unpreserved and our review is limited to plain error affecting defendant’s substantial
rights. Carines, 460 Mich. at 763-764. We find no merit to this issue.

        Defendant correctly observes that “a criminal defendant is deprived of his constitutional
right to a jury trial when the jury is not given the opportunity to return a general verdict of not
guilty.” People v Wade, 283 Mich. App. 462, 467; 771 NW2d 447, lv den 486 Mich. 909 (2009).
However, this is not what occurred here. The jury verdict form used at trial presented the jury
with the following options for count 1, first-degree premeditated murder:

       ____ NOT GUILTY

       OR

       ____ GUILTY OF HOMICIDE –MURDER FIRST DEGREE-PREMEDITATED

       OR

       ____ GUILTY OF THE LESS SERIOUS OFFENSE OF HOMICIDE- MURDER
       SECOND DEGREE [Jury verdict form, p 1.]

Similar options, including a specific “not guilty” option, were provided for each of the other
charged offenses. The verdict form clearly provided the jury with the option of finding
defendant “not guilty” of each charged offense. Thus, there was no error, plain or otherwise. In
addition, because defense counsel is not required to raise a meritless issue, Moorer, 262 Mich
App at 76, counsel was not ineffective for failing to object to the verdict form.

                              C. ARMED ROBBERY SENTENCE

       Defendant also argues, and we agree, that the trial court erred when it imposed a sentence
of 15 years to life for defendant’s armed robbery conviction. The trial court’s sentence violates
MCL 769.9(2), which provides that “[t]he court shall not impose a sentence in which the
maximum penalty is life imprisonment with a minimum for a term of years included in the same
sentence.” A violation of MCL 769.9(2) renders a sentence wholly invalid and requires

                                                -6-
resentencing de novo. People v Parish, 282 Mich. App. 106, 108; 761 NW2d 441 (2009).
Accordingly, we vacate defendant’s invalid sentence for armed robbery and remand for
resentencing on that offense.

        We affirm defendant’s convictions, but vacate his sentence for armed robbery and
remand for resentencing on that offense, and remand for correction of the judgment of sentence
to specify a single conviction for first-degree murder, supported by two different theories. We
do not retain jurisdiction.

                                                          /s/ Deborah A. Servitto
                                                          /s/ Cynthia Diane Stephens
                                                          /s/ Amy Ronayne Krause




                                              -7-